Citation Nr: 1646081	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to nonservice-connected pension, for purposes of accrued benefits.

2.  Entitlement to non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to October 1946; he died in January 2012.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from June 2012 and September 2013 letters sent to the appellant by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDINGS OF FACT

1.  The Veteran's initial claim for pension benefits was received in October 2011, and in a November 2011 rating decision, he was found to meet the disability requirements for pension and special monthly pension (SMP) based on the need for regular aid and attendance of another person.  

2.  Throughout the period from the date of claim to the Veteran's death in January 2012, his reported total family income, less unreimbursed medical expenses, substantially exceeded the applicable maximum rate of pension with SMP payable for a Veteran with one dependent.  

3.  At the time of his death in January 2012, the Veteran had a pending claim for nonservice connected disability pension benefits.  

4.  In April 2012, the appellant submitted a claim for entitlement to accrued benefits based on the Veteran's claim for VA nonservice-connected pension.  

5.  The appellant's countable income exceeds the maximum countable income allowable for nonservice-connected death pension benefits.  


CONCLUSIONS OF LAW

1.  The requirements for entitlement to nonservice connected pension, for accrued benefits purposes, are not met. 38 U.S.C.A. §§ 1521, 1543, 5121 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.274, 3.275, 3.1000 (2015).  

2.  The criteria for an award of VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In the instant case, the Board notes that it does not appear that the appellant was provided with pre-adjudicatory VCAA notice regarding her claim for death pension.  However, with respect to the Board's determination that she is not entitled to death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  

Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated here, because the undisputed facts preclude the appellant's eligibility for death pension benefits, there is no prejudice to her on the part of the RO in not providing her with the required preadjudication VCAA notice.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Factual background.

The Veteran's application for disability pension benefits (VA Form 21-526) was received on October 31, 2011.  The Veteran indicated that he was in need of regular assistance of another person because he was in a nursing home.  The Veteran reported that his only source of income came from social security.  He reported receiving $1,704.00 per month, and noted that his spouse was receiving $1,214.00 per month.  The Veteran said he was responsible for paying $2,695.00 for nursing home care.  

In October 2011, the Veteran submitted nursing home information in connection with claim for aid and attendance (VA Form 21-0779).  

A November 2011 Social Security Administration (SSA) inquiry shows that the Veteran's monthly SSA benefit was $1,800.50, effective December 2010 and $1,864.90 from December 2011.  The SSA inquiry also reflects that the appellant's monthly SSA benefit was $1,310.50, effective December 2010 and $1,357.90 effective December 2011.  It was also reported that the Veteran and his wife paid $96.50 per month for Medicare.  

In November 2011, the RO granted special monthly pension based on the need for aid and attendance, effective October 31, 2011.  

Of record is the November 28, 2011, report of nursing home or assisted living information (VA Form 21-0820b).  The report shows that the Veteran was admitted into an assisted living facility in October 2011.  He entered the facility because of physical or mental incapacity.  It was also reported that the cost of this facility was $2,695.00 per month and it was being paid by the Veteran.  

Received in April 2012 was a statement from the appellant, wherein she indicated that she was seeking to receive the pension benefits to which the Veteran was entitled for the purpose of accrued benefits.  Submitted in support of the claim was an SSA inquiry which reported that the appellant was in receipt of social security benefits in the amount of $1,357.90, effective December 2011 and $1,864.90, effective January 2012.  The inquiry noted that she paid $99.90 per month for Medicare.  

Received in April 2012 was the appellant's application for death pension and accrued benefits by a surviving spouse (VA Form 21-534), wherein she reported assets in the amount of $2,500.00.  The appellant also reported receiving social security benefits in the amount of $1,258.00 per month.  The appellant reported paying $1,460.00 in funeral expenses in January 2012; she indicated that she still owed $1,475.00.  

In a June 2012 report of general information the assisted living facility where the Veteran and his spouse resided indicated that the Veteran's facility fees were waived.  The representative of the facility also reported that the Veteran was listed as the secondary resident as the appellant was listed as the primary resident.  The appellant's rent varied, but was not $2,695.00 as reported.  The representative indicated that the appellant received multiple discounts to offset this amount.  The representative confirmed that no fees were paid for the Veteran's care at the facility. 

III.  Legal Analysis-NSC pension for the purpose of accrued benefits.

The appellant contends that when the Veteran moved into the assisted living facility, he was told that they were eligible for a significant amount of pension per month.  She was also informed that, as his caretaker, she would also be entitled to receive monthly benefits.  

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

In this regard, the Board notes that a veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  

The Veteran served on active duty from March 1945 to October 1946, during World War II.  As such, his service meets the wartime service requirements.  And, in a November 2011 rating decision, the Veteran was found to be permanently and totally disabled for pension purposes, as well as in need of regular aid and attendance.  In May 2012, however he was determined to have been ineligible to receive pension because his countable family income exceeded the maximum rate.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271.  The income reported in this case consists of SSA benefits received by the Veteran and his wife (the appellant).  Countable income expressly includes SSA benefits as they are not specifically excluded.  See 38 C.F.R. § 3.272.  

For the relevant annualization periods, the Maximum Annual Pension Rate (MAPR) for a veteran in need of aid and attendance with one dependent (e.g., spouse) is $23,396.00, effective from December 1, 2009, and December 1, 2010, (no change 2010); $24,239.00, effective from December 1, 2011; $24, 652.00, effective from December 1, 2012; and $25,022.00, effective from December 1, 2013.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The MAPR for a veteran who is housebound with one dependent is lower than those listed above, so for the purposes of this decision, the Board has used the higher MAPR. 

According to his October 2011 claim, the Veteran was married with no minor children and, for the years 2010 and 2011, the MAPR for improved pension based on aid and attendance for Veterans with one dependent was $23,396.00.  During this time, the Veteran and his spouse were collectively receiving $3,111.00 per month in SSA benefits, for a total family income of $37,332.00.  This substantially exceeds the maximum rate of $23,396.00 for a Veteran in need of the aid and attendance of another person with one dependent.  

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  Even with consideration of his medical expenses, the Veteran's countable annual income exceeds the MAPR for the relevant year.  Significantly, on his application for pension, the Veteran reported that he and his spouse paid $96.50 per month for Medicare, for a total of $2,316.00 per year.  However, not all medical expenses can be deducted from the Veteran's annual countable income.  

As reported above, non-reimbursed medical expenses reduce countable income.  Accepted nonreimbursed (paid out of your pocket) medical expenses that are over 5 percent of the MAPR are used to reduce your countable income.  For a married veteran, the maximum annual pension rate in 2010 was $15,493.00.  Five percent of $15,493.00 is $774.00.  Therefore, the Veteran's family medical expenses had to exceed $774.00 in order to reduce his countable income.  Subtracting $774.00 from $2,316.00, results in $1,542.00 of allowable medical expenses.  Thus, in order to determine the Veteran's annual income for pension purposes, we must subtract $1,542.00 from $37,332.00, for a total of $35,790.00, which far exceeds the maximum allowable rate of $23,396.00.  

Although the Veteran reported paying $2,695.00 for the assisted living facility, upon contacting the facility in June 2012, it was reported that the facility fees were waived until VA benefits were received.  Therefore, no medical expenses were paid to the facility for care of the Veteran during the period in question and cannot be used to reduce his annual income for pension purposes.  

Therefore, in view of the foregoing discussion, the Board finds that the Veteran's countable annual income for the year 2010 far exceeded the pertinent MAPR for the award of VA disability pension and special monthly pension with one dependent and need for regular aid and attendance.  Because the evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved non-service-connected special monthly pension for the 12-month annualization period on appeal, the Veteran did not meet the eligibility requirements for pension.  

As the Veteran's income exceeded the statutory limits, he was not legally entitled to payment of VA pension benefits, regardless of his honorable wartime service.  Thus, the Board concludes that the Veteran's net worth was a bar to his receipt of nonservice-connected pension benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

IV.  Legal Analysis-NSC Death Pension.

The appellant is the surviving spouse of a Veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that as his surviving spouse, who was married to him and cared for him, she is entitled to death pension benefits.  

However, unlike Dependency and Indemnity Compensation (DIC) benefits, death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives. In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits or other pension benefits are not excluded.  

In her application for death pension benefits in April 2012, the appellant reported that her only source of income came from social security, which was in the amount of $1,357.90 per month effective December 2011, and $1,864.90, effective January 2012.  These reported amounts resulted in a total annual income of $16,294.80 for 2011 and $22,378.80 for 2012, respectively.  The appellant also reported a one-time lump sum death benefit in the amount of $255.00, when added to the annual income results in a total of $16,549.80.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for the same time period is $8,219.00 per year, or about $694.00 per month.  As can be seen, even using the lower income, the amount of the appellant's SSA per year exceeds the maximum annual pension rate by $8,330.80.  

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate ($410.00 effective in December 2011), and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses. 

Moreover, because medical expenses are deducted from the appellant's income, in order for her to be entitled to any pension on this basis, paid medical expenses must be greater than the break-even point, i.e., the difference between her income and the "maximum rate," and even then she would only get paid the amount over that.  Thus, based on the above information, her out-of-pocket medical expenses (including Medicare and other health insurance premiums) would have to exceed $8,330.80 (including the $410.00 "deductible"), just to get a single dollar of VA death pension.  

In April 2012, a SSA inquiry reported that the appellant paid $99.90 per month for Medicare, for a total yearly amount of $1,198.00.  To determine the appellant's allowable non reimbursed medical expenses, the 5 percent of the MAPR in 2011, $410.00, must be deducted from the $1,198.00, a total of $788.00 which is allowed to be subtracted from the annual income.  Then, the $788.00 is subtracted from her annual income of $16,549.80, for a total of $15,761.80.  In her application, the appellant also reported that she paid $1,460.00 in funeral expenses in January 2012; this amount can also be subtracted from her annual income of $15,761.00 for a total of $14,301.80.  Because the annual income of $14,301.80 is greater than $8,219.00, the appellant's claim for non-service connected pension must be denied.  

Although the appellant reported that she still owed $1,475.00, there is no indication that she ever paid that amount.  The assisted living facility reported that the appellant was listed as the primary resident, but it also reported that her rent varied and it was not the $2,695.00 reported by the appellant.  It was further reported that the appellant received multiple discounts to offset this amount.  Even if those amounts were to be deducted from the $14,301.00, the remaining amount would be $10,131.80.  This amount still exceeds the maximum annual pension rate in 2011 of $8,219.00.  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  See Manual M21-1, Part I, Appendix B).  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.  

ORDER

Entitlement to nonservice-connected pension benefits for purposes of accrued benefits is denied.  

Entitlement to non-service-connected death pension benefits is denied.  



____________________________________________
H.M. WALKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


